Citation Nr: 1811958	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1968 to August 1971 and from January 1998 to July 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

While the Veteran's service treatment are absent for any treatment, complaints, or findings of tinnitus in service with normal audiogram findings at separation, the Board points out that the absence of documented tinnitus in service is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the Board finds no reason to doubt the Veteran's credibility.  The Veteran's in-service noise exposure is consistent with his military occupational specialty in Field Artillery.  

Specifically, at his October 2017 Board hearing, the Veteran testified about his service in Vietnam from 1970 to 1971 where he was "in a firing battery in field artillery." See Board Hearing Transcript, p. 3.  He further described having acoustic trauma in service and that the ringing in his ears began at the end of his firing artillery.  He also reported having noise exposure in service when flying in the Blackhawk as a passenger under the engine during his regular missions. Id. pp. 6-7.  Thus, in-service noise exposure is conceded. 

As to the etiology of his tinnitus, the Board also finds that the Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Board finds that the Veteran is also competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran's credible reports are consistent with the circumstances of his service.
    
At his July 2013 VA examination, the Veteran reported that his tinnitus began "at least 30 years ago" and described the condition as periodic and occurring multiple times daily.  The VA examiner found recurrent tinnitus, bilaterally, but opined that the current complaint of recurrent tinnitus is less likely the result of military service. See Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated July 2013. 

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  

Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


